Citation Nr: 0503482	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

3.  Entitlement to service connection for a disorder 
manifested by memory loss, including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
manifested by arthralgias, including as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a disorder 
manifested by headaches, including as due to an undiagnosed 
illness.

6.  Entitlement to an effective date earlier than June 6, 
2003, for a grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to September 1970, and from November 1990 to 
June 1991 (including in the Southwest Asia Theater).  These 
claims are before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A videoconference hearing was held before the 
undersigned in October 2004.

Although the RO re-adjudicated the service claims for 
hypertension and for a back disorder in March 2002 (which had 
been previously denied in May and September 1995), and denied 
them on the merits (after "reopening" the back disorder 
claim), the submission of new and material evidence by a 
claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board, and the Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  The Board has characterized the 
issues accordingly.
The matter of entitlement to service connection for a back 
disorder based on de novo review is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Unappealed rating decisions in May and September 1995 
denied service connection for hypertension based on findings 
that it pre-existed service (2nd period) and did not increase 
in severity therein, and that it was not manifested to a 
compensable degree within one year of the veteran's discharge 
from his 1st period of service.  

2.  Evidence received since the September 1995 rating 
decision does not tend to show that hypertension either did 
not pre-exist service (2nd period), increased in severity 
during this service, or was manifested to a compensable 
degree within one year of the veteran's 1st period of 
service; does not bear directly and substantially upon the 
matter of service connection for hypertension; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Unappealed rating decisions in May and September 1995 
denied service connection for a back disorder based on 
findings that chronic disability of the back was not shown.  

4.  Evidence received since the September 1995 rating 
decision includes competent evidence of back pathology, bears 
directly and substantially upon the matter of service 
connection for a back disorder, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

6.  Any memory loss or arthralgias the veteran has are 
symptoms of his service-connected PTSD and not separate 
disability entities; they are service-connected and 
encompassed by the rating for PTSD.

7.  It is not shown that the veteran has a chronic disability 
manifested by headaches.

8.  The veteran's service connection claim for PTSD was 
received on March 14, 2001.  

9.  Prior to June 6, 2003 there was no competent evidence of 
PTSD symptoms warranting a 100 percent rating.  


CONCLUSIONS OF LAW

1.  Evidence received since the May and September 1995 rating 
decisions denying service connection for hypertension is not 
new and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

2.  Evidence received since the May and September 1995 rating 
decisions denying service connection for a back disorder is 
new and material, and such claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

3.  The claims seeking service connection for memory loss and 
arthralgias, to include as due to an undiagnosed illness, are 
moot as these are symptoms of the veteran's service-connected 
PTSD (and encompassed by the rating for that entity).  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.14 (2004).

4.  Service connection for headaches, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2004).

5.  An effective date prior to June 6, 2003, for the 
assignment of a 100 percent rating for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130 (2004), Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Here, all 
pertinent mandates of the VCAA and implementing regulations 
appear met.  VCAA notice on the "downstream" issue of an 
earlier effective date was properly (VAOPGCPREC 8-2003 (Dec. 
22, 2003)) given in a May 2004 supplemental statement of the 
case (SSOC).  The duty to assist provisions of the VCAA 
regarding scheduling examinations and/or obtaining a medical 
opinion do not apply until a previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, the new definition applies 
only to claims to reopen filed on or after August 29, 2001, 
and does not apply to the instant petitions to reopen.]  

Well-groundedness is not an issue; the claims were addressed 
on the merits.  The veteran was notified why his claims were 
denied in the March 2002 rating decision and in the September 
2002 statement of the case (SOC).  An April 2004 letter 
(after the March 2002 rating), in addition to specifically 
mentioning "VCAA," informed the veteran of his and VA's 
respective responsibilities in claims development, and what 
type of evidence he needed to prevail in his claims.  The 
letter advised the veteran that he had up to one year to 
submit additional evidence in support of his claims.  He 
responded in May 2004 that he had no further evidence to 
submit.  The September 2002 SOC also outlined pertinent VCAA 
provisions.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, it 
was provided prior to the RO's last adjudication and 
certification to the Board.  As to notice content, the letter 
of April 2004 advised the veteran what type of evidence, to 
include medical records showing current disability and nexus 
or a worsened condition (as to his increased rating claim) 
was necessary to establish entitlement to the benefits sought 
(and by inference what the veteran should submit).  The SOC, 
at page four, advised the veteran to "provide any evidence 
in [his] possession that pertains" to his claims; as noted, 
he has indicated he has nothing further to submit.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA examinations.  He 
has not identified any records outstanding pertinent to the 
matters at hand.  The record is complete.  VA's notice and 
assistance duties, including those mandated by the VCAA, are 
met.  

Factual Basis

The veteran's service medical records show that clinical 
evaluation on service enlistment examination in January 1968 
was normal.  Blood pressure at the time was 114/70.  Clinical 
evaluation on service separation examination in September 
1970 was also normal.  Blood pressure was 130/70.  Other 
medical records associated with the first period of service 
make no mention of any of the veteran's claimed disorders now 
on appeal.  At the time of the veteran's service enlistment 
examination for his second period of service, in November 
1990, mild hypertension was diagnosed.  The veteran's blood 
pressure was 132/98.  A January 1991 treatment record reports 
a blood pressure of 132/90.  On April 1991 release from 
active duty examination, the veteran's blood pressure was 
132/92; borderline hypertension was diagnosed.  He also 
reported suffering from recurring low back pain while in the 
Southwest Asia region; low back pain was diagnosed.  Clinical 
evaluation of his neurologic (for memory loss and headaches) 
and other musculoskeletal (for arthralgias) functions at that 
time was normal.  

Service connection for hypertension and for a back disorder 
was denied by the RO in May and September 1995 (the May 
decision was "incorporated" into the September decision).  
The RO found in May 1995 (without at that time having the 
veteran's service medical records from his first period of 
service) that the evidence showed the veteran had 
hypertension which existed prior to his service entrance (2nd 
period) but did not worsen therein.  The RO also found that 
the evidence did not show the presence of a chronic back 
disorder.  He was notified of this decision in May 1995.  The 
September 1995 RO decision found (after review of service 
medical records from the 1st period of service) that 
hypertension was not shown during the veteran's first period 
of service and was not manifested to a compensable degree 
within one year following discharge from the first period of 
service.  The veteran was notified of this decision in 
September 1995.  He did not appeal either decision.

A January 1997 VA consultation sheet shows a blood pressure 
finding of 146/90.  The veteran was to be evaluated and 
treated for hypertension.  

A May 2001 VA outpatient treatment record shows that the 
veteran gave a history of injuring his back riding in trucks 
in Saudi Arabia.  He added that he currently suffered from 
back pain and stiffness.  Mechanical back pain was diagnosed.  

On November 2001 VA examination the veteran complained of 
aches throughout all of his muscles and joints.  He also 
complained of memory loss.  Arthralgias was diagnosed.  

On VA neuropsychological examination in December 2001 the 
veteran was found to be oriented to all spheres.  Significant 
impairment of attention and concentration was noted.  He was 
severely depressed.  Short and delayed memory loss was also 
reported.  Chronic and severe PTSD and depression (not 
otherwise specified) was diagnosed.  The examiner also opined 
that the veteran's memory problems may be attributed to 
reduced attention and concentration brought about by his PTSD 
and depression.

A December 2001 VA consultation sheet included a provisional 
diagnosis of memory loss.  

A January 2002 examination addendum to the November 2001 VA 
examination report indicates that the veteran's arthralgias 
are secondary to his depression.  Lumbar spine X-rays showed 
mild degenerative and disc disease.  

VA medical records, dated in 2002, show several instances of 
treatment afforded the veteran for psychiatric problems.  On 
June 2002 neuropsychology consultation for complaints of 
declining memory, his performance on memory testing was 
described as inconsistent, and ranged from borderline to 
average.  An outpatient treatment report in July reveals 
agitated depression with heightened anxiety and congruent 
mood.  The veteran's insight and judgment were fair.  An 
August treatment record shows that the veteran described his 
PTSD symptoms as irritability, emotional numbing, and 
isolation which caused problems with his family and co-
workers.  In September the veteran reported significant 
irritability and impulsive thoughts of hurting others.  At 
this time he was admitted for his first psychiatric 
admission.  The GAF score was 40.  Examination of the 
veteran's head, eyes, ears, nose, and throat showed no 
unusual headaches.  His back was noted to be chronically 
painful.  He was discharged three days later, indicating that 
his PTSD symptoms were in control and that he was sleeping 
better.  In October, PTSD was diagnosed.  Examination showed 
the veteran to be alert and oriented, less agitated, less 
irritable, and exhibiting fair insight and judgment.  Another 
October treatment record, dated the same day as the record 
discussed above, shows that the veteran indicated that he 
worked full-time as a glass worker.  He complained of 
problems sleeping, increased social isolation, irritability, 
nightmares, and intrusive memories.  Chronic and severe PTSD 
was diagnosed.  The Global Assessment of Functioning (GAF) 
score was 45.  

On December 2002 VA examination the veteran was reported he 
was employed as a glass installer.  He reported a significant 
worsening of his PTSD symptoms within the past year.  He 
noted that he withdrew and avoided other people in crowds and 
that he had significant difficulty with temper control.  He 
complained of flashbacks and nightmares, which worsened after 
his son was deployed in a military capacity to Afghanistan.  
Examination showed congruent affect and organized and logical 
thoughts.  He denied symptoms of psychosis such as auditory, 
visual, or tactile hallucinations.  Episodic memory was 
intact and concentration was mildly impaired.  Prolonged 
severe PTSD was diagnosed.  The GAF score was 40.  The 
examiner noted that the veteran's symptoms significantly 
impaired his occupational, social, and interpersonal 
functioning.  The examiner added that a deterioration in 
functioning ability was observed since the veteran's June 
2002 testing.  

On June 6, 2003, a VA mental health ambulatory care 
outpatient treatment record shows that the veteran indicated 
that he had been fired from his job that day.  He added that 
he thought he was fired due to his temper because he had a 
tendency to hit people when angry.  Increased suicidal 
ideation was noted.  

On July 2003 VA PTSD examination it was reported that the 
veteran had been fired from his job on June 6, 2003 due to 
outbursts (both verbal and physical) addressed at co-workers.  
Chronic PTSD was diagnosed, and a GAF score of 40 was 
assigned.  

At his October 2004 hearing before the undersigned the 
veteran testified that he took various medications for PTSD, 
for hypertension, and for back problems.  See page four of 
hearing transcript.  He added that a physician had told him 
that his memory loss problems may be related to depression, a 
symptom of his service-connected PTSD.  See page five of 
hearing transcript.  It was also acknowledged that a 
physician had related the veteran's claimed arthralgias to 
his symptom of PTSD, namely, depression.  See page 7 of 
hearing transcript.  The veteran also acknowledged that he 
had no evidence that would support a 100 percent rating 
during the period of time between the grant of service 
connection (March 14, 2001) and the effective date of the 100 
percent rating for PTSD (June 6, 2003).  See pages 9 and 10 
of hearing transcript.  



Laws and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To prevail on the merits in a claim of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service:"  unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases (including 
hypertension and arthritis) become manifest to a degree of 10 
percent within 1 year from the date of termination of such 
service, the diseases shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply, as the 
instant petition to reopen was filed in March 2001.]

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In March 2002 the RO initially rated the veteran's PTSD 50 
percent disabling under Diagnostic Code (Code) 9411.  March 
14, 2001, was assigned as the effective date, which was the 
day the veteran's claim to reopen (service connection for 
PTSD was previously denied in May and September 1995) was 
received by VA.  See VA Form 21-526.  Later, in July 2003, 
the RO increased the rating to 100 percent, effective June 6, 
2003, the day that the veteran was shown to be unemployed due 
to his PTSD.  See VA outpatient treatment record.  

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

New and Material Evidence

Hypertension

The May and September 1995 rating decisions denying service 
connection for hypertension on the basis that it pre-existed 
his 2nd period of service and was not aggravated therein, and 
that it did not become manifested to a compensable degree 
after his 1st period of serviced separation, were not 
appealed, and are final.  38 U.S.C.A. § 7105.  The veteran 
was notified of these determinations and of his procedural 
and appellate rights by VA letters in May and September 1995.  
He did not appeal either rating.  

For evidence to be new and material in this matter, it would 
have to tend to show that hypertension did not pre-exist the 
2nd period of service, that it was aggravated (increased in 
severity) therein, or that it became manifested to a 
compensable degree within one year following the 1st period 
of service.  The additional evidence received since the 
September 1995 rating decision does not tend to show any of 
those facts.  Postservice records do show that the veteran 
has hypertension; however, that was not a matter in dispute.  
No evidence received tends to show that the veteran did not 
have hypertension at the time of his 2nd period of service 
entry, or that it increased in severity during service 
(without which aggravation could not be conceded).  Further, 
no evidence of record added to the record since the September 
1995 rating decision shows that the veteran had hypertension 
to a compensable degree within the first year following 
separation from his first period of service.  Thus, the 
additional evidence received does not bear directly on the 
matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence received is not material, and the 
petition to reopen the claim must be denied.  

Back Disorder

In May and September 1995 rating decisions the RO denied 
service connection for a back disorder based primarily on a 
finding that chronic disability of the back was not shown.  
The veteran was notified of these determinations and of his 
procedural and appellate rights by VA letters in May and 
September 1995.  He did not appeal either rating.  Hence, 
those decisions are final.  38 U.S.C.A. § 7105.

Evidence received since the September 1995 rating decision 
includes a May 2001 VA medical record which shows that the 
veteran gave a history of injuring his back while serving in 
Saudi Arabia, and that mechanical back pain was diagnosed.  
Later records reflect that X-rays showed lumbar spine 
pathology.  Significantly, low back pain had been diagnosed 
on April 1991 service separation examination.  Accordingly, 
the evidence showing chronic low back pathology pertains 
directly to the matter at hand, and is clearly so significant 
that it must be considered in order to fairly determine the 
merits of the claim.  Hence, it is new and material, and the 
claim must be reopened.

Memory Loss and Arthralgias Claimed as Due to Undiagnosed 
Illness

Service connection has been established for PTSD.  The rating 
criteria for PTSD list symptoms such as memory loss.  See 
38 C.F.R. § 4.130, Code 9411.  The veteran has acknowledged 
that a medical professional attributed his complaints of 
memory loss to his PTSD.  See hearing transcript at page 5.  
See also December 2001 VA neuropsychological examination 
report.  A VA physician opined in January 2002 that the 
veteran's arthralgias were secondary to his depression 
(associated with PTSD).  This is noted in the March 2002 
rating decision which included arthralgias in the PTSD 
rating.  As these symptoms are encompassed in the service-
connected entity of PTSD, the current claims of service 
connection for such symptoms on the basis that they 
constitute undiagnosed illnesses are moot.  Service-
connecting the symptoms separately as undiagnosed illnesses 
would violate the anti-pyramiding provisions of 38 C.F.R. § 
4.14, which mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Accordingly, these claims must be 
dismissed.

Headaches Claimed as Due to Undiagnosed Illness

A chronic headache disability was not manifested in service.  
Consequently, direct service connection for such disability 
on the basis that it was first manifested (and incurred) in 
service and persisted is not warranted.  The evidence also 
does not show that the veteran now suffers from a chronic 
headache disability.  On VA outpatient evaluation in 
September 2002, examination of the veteran's head, eyes, 
ears, nose, and throat showed no unusual headaches.  The 
veteran has been advised that the evidence is devoid of a 
diagnosis of a headache disorder.  See May 2004 SSOC.  In 
April 2004 he was advised that he could provide evidence of a 
headache disorder which was the result of an undiagnosed 
illness.  He has not done so.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Although the veteran has 
testified that he believes he has a disability manifested by 
headaches as a result of his Persian Gulf War service, as a 
layperson he is not competent to establish this by his own 
assertions.  Espiritu, supra.  The preponderance of the 
evidence is against this claim, and it must be denied.

Effective Date Prior to June 6, 2003, for 100 Percent Rating 
for PTSD

In correspondence received on March 14, 2001, the veteran 
submitted a claim for service connection for PTSD.  PTSD had 
been previously denied by the RO in May 1995, and the veteran 
did not appeal the decision.  In a March 2002 rating decision 
the RO granted service connection for PTSD, effective March 
14, 2001 (the date the veteran's claim was received).  The 
appealed that decision.  In a July 2003 rating decision, the 
RO increased the rating for PTSD to 100 percent, effective 
June 6, 2003 (the date of VA mental health ambulatory care 
treatment when it was noted the veteran was fired from his 
employment that day).  Under the controlling law and 
regulations, 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the 
effective date of an award of an increased rating is either 
the date of claim for increase (here March 14, 2001, as it is 
presumed that the claim to reopen also sought the highest 
rating for the disability) or the date entitlement arose, 
i.e., disability warranting the increased rating was first 
factually shown (here, June 6, 2003, when the veteran was 
found to have been fired from employment due to PTSD 
symptoms), whichever is later.  In other words, the 100 
percent rating may be assigned no earlier that March 14, 
2001, but can be assigned prior to June 6 2003 if there is 
competent evidence of symptoms prior to that date warranting 
a total rating.  Here, from March 14, 2001, there is no 
evidence of symptoms warranting a 100 percent rating until 
June 6, 2003.  No medical record during that time shows gross 
impairment of thought processes or communication; persistent 
delusions or hallucination; grossly inappropriate behavior; 
any inability to perform activities of daily living; 
disorientation to time or place; memory loss of close 
relatives, one's own occupation, or one's own name.  The 
veteran was gainfully employed.  His loss of employment due 
to what was determined to be symptoms of PTSD on June 6, 2003 
is the earliest evidence (after March 14, 2001) of PTSD 
symptoms warranting a total rating.  The veteran does not 
argue otherwise (and, in fact, has conceded that during the 
interim between March 14, 2001 and June 6, 2003 there is no 
evidence showing totally disabling PTSD symptoms).  
Consequently, entitlement to a 100 percent rating did not 
arise prior to June 6, 2003, and there is no basis in the 
evidence for a grant of the benefit sought.  

The veteran argues that the effective date should be in 1980, 
at which time he lost several jobs.  See page 9 of hearing 
transcript.  However, there is no legal basis for granting 
compensation benefits prior to the grant of service 
connection.  


ORDER

The appeal to reopen a claim of service connection for 
hypertension is denied.

The appeal to reopen a claim of service connection for a back 
disorder is granted.

The claims of service connection for memory loss and 
arthralgias, to include as due to an undiagnosed illness, are 
dismissed as moot.

Service connection for a disability manifested by headaches, 
to include as an undiagnosed illness, is denied.

An effective date earlier than June 6, 2003, for a 100 
percent rating for PTSD is denied.


REMAND

The reopening of the claim for service connection for a back 
disorder triggers the duty to assist provisions of the VCAA 
including scheduling an examination or obtaining a medical 
opinion when indicated.  Whether the veteran has a chronic 
back disorder and, if so, whether such disability is related 
to service/complaints noted therein is a medical question 
best resolved by competent medical opinion.  
In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for the veteran 
to be afforded an orthopedic examination 
to ascertain whether he has a chronic 
back disorder and, if so, its etiology.  
The veteran's claims folders must be 
available to, and reviewed by the 
examiner.  The examiner should review the 
veteran's service medical records, noting 
the April 1991 diagnosis of low back 
pain, and the postservice records showing 
a diagnosis of mechanical back pain and 
X-ray evidence of lumbar degenerative and 
disc disease.  The examiner should opine 
whether, at least as likely as not, the 
veteran has a low back disability that is 
related to service/complaints noted 
therein.  The examiner should explain the 
rationale for the opinion.

2.  The RO should then re-adjudicate the 
claim de novo.  If it remains denied, the 
RO should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded for additional 
development must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


